Loomis, J.
Upon the trial of this case, and upon the facts contained in the finding, the plaintiff’s contentions relative to five questions were overruled by the court, and furnish the only foundation for this appeal. But as four of the questions embrace only two subjects, the questions for our review may well be reduced to three, as follows:—
First. Is the savings bank pass-book upon which the suit is predicated a negotiable instrument ?
Second. Is the defendant bank estopped from showing that the seven hundred and fifty dollars which appears on that book to the credit of Michael Harrison, was in fact never deposited with the bank, nor any part of it?
Third. Did the court err in holding that the plaintiff was not a bond fide holder of the pass-book ?
1. The first question we are constrained to answer in the negative. The pass-book was not negotiable by itself, nor by virtue of the written order signed by the pretended depositor directing payment to J. J. Stuart & Co. or bearer. In Haves v. People’s Savings Bank, 27 Conn., 229, the bank undertook to defend against the suit in favor of a depositor to recover the money deposited, upon the ground that the *309amount had been paid in good faith to a person who brought the original pass-book to the bank, accompanied with an order good on its face, though in fact forged. This court held that the forged power of attorney was no power, and that the presentation of the book itself had no greater effect, because it was not negotiable. There was not a very full discussion of this point, but the court held that the rights of the depositors would be very insecure if the pass-book was held negotiable.
It may be suggested that if the book was accompanied with a genuine order for the payment of the money the rights of the depositor could not be affected, and that therefore the reasoning could not apply to the case at bar ; but if we concede that the rights of the particular depositor who had given a genuine order to pay the money to another would not be rendered insecure by holding the instrument negotiable, yet it would seriously affect the rights of the depositors in their relation to each other and to the assets of the bank. A reference to some decisions of this court in respect to these relations will render the point more clear. In Coite v. Society for Savings, 82 Conn., 173, it was held that savings banks were “ incorporated agencies for receiving and loaning money on account of the owners ; that they have no stock and no capital; and that they are merely places of deposit where money can be left to remain or be taken out at the pleasure of the owner.”
In Osborn v. Byrne, 43 Conn., 155, it was held that “ a savings bank is an agent for the depositors, receiving and loaning their money; and its losses are their losses, and are to be borne by them equally, according to their interest. The depositors in savings banks bear the same relation to each other and to the assets of the bank that stockholders in other monetary institutions do to each other and to the property of the bank.” In Bunnell v. Collinsville Savings Society, 38 Conn., 203, the defendant bank having met with a loss equal to twenty-four per cent of the deposits, the directors reduced the amount of each depositor’s credit in that proportion. In an action by a depositor to recover of the bank the amount so *310deducted, it was held that the defendant was merely the agent of the plaintiff to receive and hold his money, and that the loss was occasioned by his own act through the instrumentality of his agent, and that he could not recover. Now suppose in the last case the plaintiff, before or after the act of the directors reducing the amount of the deposits, had sold his book and given the proper order to some bond fide purchaser for full value, and the latter had brought such a suit against the bank to recover the original deposit in full. Could he recover any better than the original depositor ? If he could, then the act of one depositor could injuriously affect the rights of all the others, for they would have ,to bear the additional reduction in consequence of paying one in full. It seems to us that no principle can be accepted which admits of such inequality and injustice, and it is contrary to the principles already adopted by this court in the decisions referred to.
In the ease at bar, by reason of fraud, forgery and falsehood, Harrison obtained two pass-books from the bank, upon which appeared credits amounting to twelve hundred and fifty dollars, when in truth nothing had been contributed to the funds of the bank. If by assigning the books he made this fraud successful, the amount, of course, is virtually to be paid by the honest depositors. It is certain that Harrison, in his own name, could recover nothing at all in a suit against the bank, for he contributed nothing to its deposits. We think he should not be allowed by assigning his book to convert nothing into something, but that the nature and purpose of savings banks, and the relation of depositors to each other, as well as their mutual security, all require the application of the principle that no depositor can convey to another any greater right in the funds of the bank than he has himself, and that any defence on the part of the bank which is good against the original depositor, is equally good against his assignee, unless there are facts to create an estoppel.
The argument in behalf of the plaintiff founded upon an assumed analogy between certificates of deposit issued by *311commercial banks and the pass-books issued by savings banks, is fallacious, for there is no such analogy. The two kinds of banks are created for widely different purposes. The former must have a capital of their own, and the purpose for which they exist is to facilitate commercial transactions over a wide territory, while the latter have no capital, and hold no relations to commerce; are neither adapted nor designed to aid commercial transactions, have a local and limited field for their operations, and hold no relation to any persons except their depositors and those to whom the depositors’ money has been loaned. The purpose of the certificate issued by a commercial bank is to enable the person receiving it to obtain credit in the public markets and to carry his funds safely to remote places. On the other hand the savings bank pass-book is not issued with any design to induce third persons to give credit to the holder, but its sole purpose is to put in a shape convenient for the depositor and the bank, a statement of the accounts between them, and the order about which so much was said in argument is, in contemplation of the law, the mere appointment of some person as agent for the depositor to receive the money. In Eaves v. People’s Savings Bank, supra, it is well termed “ a power of attorney.” By this we do not of course intend to have it implied that the depositor cannot sell his right to the money. Like any other non-negotiable chose in action it may be sold, subject to the equities and defenses between the original parties.
But the plaintiff further contends that the book, with or without the order, was made negotiable by contract. We are not quite sure that we apprehend the force of this point as it lay in the mind of counsel. There was no transaction with any one but Harrison, and by reason of his fraud that was no contract at all, and besides, as it is for the law to declare the negotiability of instruments, we do not see how the mere contract of the parties can be effectual to this end.
In further confirmation of the result we have reached that the savings bank pass-book is not negotiable, we refer to the following well considered cases. Commonwealth v. *312Heading Savings Bank, 133 Mass., 16; Smith v. Brooklyn Savings Bank, 101 N. York, 58; Witte v. Vincenot, 43 Cal., 325.
In Witte v. Vincenot, it was held that “the pass-book of a savings bank was an account kept between the bank and the depositor, * * * showing the business transactions of the parties with each other. * * * It is not of itself a negotiable instrument, nor could any mere agreement of the parties to it have the effect to invest it with that character in a commercial sense. In this respect the account shown in the pass-book is not to be distinguished from the account of a merchant or tradesman kept with his customer in the same way, nor would the agreement of the parties to such account, that the account itself might be transferred to order, have any more effect upon the rights and remedies of any third party in the one case than in the other. * * * That a negotiable instrument may be transferred to order is clear; but it does not follow that every instrument which may be transferred to order is thereby necessarily become a negotiable instrument. A collateral agreement between the parties that an instrument in writing, not negotiable, might be transferred by the holder to order, would not alter the character of the instrument itself.”
2. We come now to the question whether, upon the facts that appear in the finding, the defendant is estopped from showing that the sum appearing on the book to the credit of Harrison was in fact never deposited.
The precise claim of the plaintiff under this head is that the defendant was estopped by its negligence, which impliedly concedes that this is the one controlling fact to create the estoppel. But negligence on the part óf the defendant is a fact not found by the court, and without such a finding there is no foundation at all for the plaintiff’s claim. There was no specific duty resting upon the bank which, being omitted, constituted negligence as matter of law. There are doubtless facts and circumstances which as evidence would tend to show negligence, but they failed to convince the trial court of the fact, 'and so they amount to nothing *313for the purposes of this review. This alone defeats the claim of estoppel; but there are other essential elements wholly wanting. The only representatioii on the part of the defendant was the entry contained in the pass-book, which was not made with knowledge of the material facts on the part of the defendant, nor was the party to whom it was made ignorant of the truth. The pass-book was obtained from the bank by gross fraud, and therefore it was not in law issued by the defendant bank. And where representations have been procured by fraud, except under very peculiar circumstances — such, for instance, as representations directly affecting the currency of negotiable paper, there will be no estoppel upon the party making them, though made with the full intention that they should be acted upon. But here there was no such intention. Bigelow on Estop-pel, 2d ed., 450; Wilcox v. Rowell, 44 N. York, 398; Rolden v. Putnam Pire Ins. Co., 46 id., 1; Calhoun v. Richardson, 30 Conn., 210; Sinnett v. Moles, 38 Iowa, 25.
Then, in addition to all these insuperable objections to the plaintiff’s claim, we have the fact that the plaintiff himself was guilty of negligence and is not a bond fide holder of the pass-book.
3. But here the plaintiff claims that the court erred in finding that the plaintiff was not a bond fide holder of the pass-book. The fact was distinctly alleged in the complaint that he was a bond fide holder, and denied in the answer — . presenting a distinct issue of fact, which the court upon all the evidence found adversely to the plaintiff. We think the finding is conclusive on this point.
There was no error in the judgment complained of.
In this opinion the other judges concurred.